1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                             Case No.: 18CV2845-LAB (JLB)
12                                Plaintiff,
                                               ORDER DIRECTING CLERK
13    v.                                       NOT TO ENTER DEFAULT
14    LEADEXCEL, INC., et al.,
15                            Defendants.
16
17         Plaintiff Anton Ewing has sued LeadExcel, Inc., a Pennsylvania corporation.
18   His first attempt at service on LeadExcel failed. (Docket no. 9.) According to
19   information provided by the process server, LeadExcel’s president does not live at
20   the address where the server went, and the current resident had never heard of
21   him. Ewing then attempted service at a different address, and the unnamed
22   resident there apparently accepted it. (Docket no. 12.)
23         Ewing has now filed an application for entry of default, which the Court
24   construes as a request for entry of default by the Clerk. Under Fed. R. Civ. P.
25   55(a), “When a party against whom a judgment for affirmative relief is sought has
26   failed to plead or otherwise defend, and that failure is shown by affidavit or
27   otherwise, the clerk must enter the party's default.” (emphasis added).
28   ///

                                               1
                                                                       18CV2845-LAB (JLB)
1            Neither of the proofs of service nor Ewing’s application for entry of default
2    show that LeadExcel was properly served. Nothing in anything Ewing has filed or
3    submitted for filing shows why the second address where he attempted service
4    was the proper address for service, or the identity of the man who accepted the
5    papers. The Clerk is directed not to enter default against LeadExcel at this time.
6            The Court has some concerns that Ewing’s claims may be duplicative, and
7    that Defendants may be protected by Ron Taylor’s and LeadExcel’s pending
8    bankruptcy proceedings, and will address those in a separate motion. In the
9    meantime, Ewing is ORDERED forthwith to review the docket of the case he cited
10   in the complaint, 18cv5750-WHA, Abante Rooter and Plumbing, Inc. v. LeadExcel,
11   Inc. (N.D. Cal., filed September 19, 2018). (See Complaint, Docket no. 1, ¶ 5.) In
12   particular, he must look at docket entries 23 through 29, which pertain to the
13   automatic stay in bankruptcy, and the partial stay entered by Judge Alsup. He must
14   also review Taylor’s motion for leave to file a late answer, which this Court has
15   accepted by discrepancy order. That motion attaches Taylor’s notice of automatic
16   stay.
17
18           IT IS SO ORDERED.
19   Dated: March 14, 2019
20
21                                            Hon. Larry Alan Burns
                                              Chief United States District Judge
22
23
24
25
26
27
28

                                                2
                                                                          18CV2845-LAB (JLB)
